      Case 4:20-cv-00350-WS-MAF Document 12 Filed 11/17/20 Page 1 of 2



                                                                             Page 1 of 2


                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION




KEVIN EDWARDS,
A# 075–002–549,

      Petitioner,

v.                                                         4:20cv350–WS/MAF

WILLIAM P. BARR, et al.,

      Respondents.



                ORDER GRANTING PETITIONER’S PETITION
                    FOR WRIT OF HABEAS CORPUS

      Before the court is the magistrate judge's report and recommendation (ECF

No. 11) docketed October 14, 2020. The magistrate judge recommends that

Petitioner's petition for writ of habeas corpus be granted. No objections to the

report and recommendation have been filed.

      The court having reviewed the report and recommendation, it is ORDERED:

      1. The magistrate judge's report and recommendation (ECF No. 11) is

adopted and incorporated by reference in this order of the court.

      2. Petitioner’s petition (ECF No. 1) for writ of habeas corpus is GRANTED.
      Case 4:20-cv-00350-WS-MAF Document 12 Filed 11/17/20 Page 2 of 2



                                                                          Page 2 of 2


      3. Petitioner shall be immediately released from custody upon conditions of

supervision pursuant to 8 U.S.C. § 1231(a)(3).

      4. The clerk shall enter judgment stating: “Kevin Edwards’s petition for writ

of habeas corpus is granted.”

      DONE AND ORDERED this           17th       day of    November      , 2020.




                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
